Title: To Benjamin Franklin from Dufriche de Valazé, 15 June 1784
From: Dufriche de Valazé, Charles-Eléonor
To: Franklin, Benjamin



à Essay par le Mesle sur sarthe En normandie,le 15 juin, 1784./.
Monsieur

Le Porteur de cette lettre Est M. Dufriche desgenettes mon neveu qui part pour londres, où il va voir Comme on traite la Médecine qu’il Ètudie depuis __ quatre ans à Paris. C’Est un jeune homme sage Et de Bonne Éspérance, à qui je m’interesse Comme à mon fils. Permettez moi, Monsieur, de vous demander pour lui quelques Recommandations pour votre ancienne Patrie: Rien n’Est aussi nécessaire à un jeune homme qui veut tirer quelque fruit de ses voyages.
Je suis avec le plus Profond Respect, Monsieur, Votre très humble Et très obèissant serviteur

Dufriche De Valazé

